Citation Nr: 1638148	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  15-32 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for residuals of prostate cancer, status post radical prostatectomy.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1963 to January 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which reduced the evaluation from 100 percent to 40 percent for residuals of prostate cancer status post radical prostatectomy, effective October 1, 2014.  In his August 2014 Notice of Disagreement, the Veteran disagreed with his 40 percent evaluation and appeals for a higher evaluation.  There was no assertion that his reduction from 100 percent was improper.  In addition, the RO only addressed the Veteran's increased evaluation claim in a July 2015 statement of the case (SOC).  Thus, the issue has been characterized as reflected on the title page.  

Following the July 2015 SOC, the Veteran submitted a September 2015 statement.  The Veteran filed his substantive appeal in September 2015.  Accordingly, under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board, because the Veteran did not request in writing that the Agency of Original Jurisdiction initially review such evidence.  See 38 U.S.C.A. § 7105 (e)(1) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's residuals of prostate cancer, status post radical prostatectomy has been characterized by voiding dysfunction, which requires the use of an appliance and the wearing of absorbent materials which must be changed more than 4 times a day.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for residuals of prostate cancer, status post radical prostatectomy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, C.F.R. § 4.115a-b, Diagnostic Codes 7528-7527 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that this increased evaluation claim arose out of a RO initiated action to reduce the Veteran's disability evaluation for residuals of prostate cancer.  That process complied with notice and due process requirements pertaining to the reduction of disability evaluations.  See 38 C.F.R. § 3.105 (e), (i) (2016).  The Veteran did not appeal the propriety of the reduction, but did initiate an appeal seeking a higher evaluation following the RO's decision to reduce his evaluation.  Although the Veteran did not receive additional Veterans Claims Assistance Act of 2000 notice with regard to his increased evaluation claim, the Board finds that any error to provide such notice is harmless, as the Veteran, by his actions, has demonstrated that he understands what is required to substantiate his claim.  

VA has satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent a VA examination in December 2012.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Increased Evaluation Claim

The Veteran asserts that his residuals of prostate cancer are more disabling than his current 40 percent evaluation reflects.  In particular, the Veteran explains that since his surgery, his condition currently requires that he self-catheterize three to four times a week.  As a result, the Veteran has also developed worsening incontinence where he changes the diapers and pads on average between six to eight times per day.  Changing diapers and pads varies with activity.  He works on a small ranch and spends significant time on a tractor or working cattle.  See February 2013, August 2014, and September 2015 statements.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Veteran's residuals of prostate cancer status post radical prostatectomy has been currently evaluated as 40 percent disabling under 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7528-7527, effective October 1, 2014.  The hyphenated diagnostic code indicates that malignant neoplasms of the genitourinary system, under Diagnostic Code 7528 is the service-connected disorder, and prostate gland injuries, infections, hypertrophy, and postoperative residuals, under Diagnostic Code 7527, is the residual condition.  38 C.F.R. § 4.27 (2016). 

Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system warrant a maximum 100 percent rating.  A Note to Diagnostic Code 7528 provides that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105 (e).  If there has been no local reoccurrence or metastasis, then the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

As discussed above, this increased evaluation claim arose out of a RO initiated reduction in the Veteran's evaluation from 100 percent to 40 percent.  The Veteran is not seeking a restoration of his 100 percent evaluation.  Thus, only the Veteran's appeal for a higher evaluation will be discussed below.  

Under Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, postoperative residuals are rated as voiding dysfunction or urinary tract infection, whichever is predominant.  In this case, the Veteran's residuals of prostate cancer status post radical prostatectomy have predominantly been characterized by voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7527.

Under 38 C.F.R. § 4.115a, voiding dysfunction is rated with regard to urine leakage, frequency, or obstructive voiding. 

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed two to four times per day warrants a 40 percent rating.  The use of an appliance or wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating.  Id.

Urinary frequency with a daytime voiding interval of less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Id.

Obstructive voiding symptomatology and urinary tract infection have a maximum schedular evaluation of 30 percent; thus, a discussion of these symptoms is not warranted.  

60 percent is the highest disability rating available for any form of voiding dysfunction.  Higher disability ratings of 80 and 100 percent are, however, available in cases involving renal dysfunction.  See 38 C.F.R. § 4.115a.  Here, there is no indication that his residuals of prostate cancer status post radical prostatectomy manifest any renal dysfunction symptoms.  Thus, the applicability of a higher evaluation for renal dysfunction does not warrant further discussion.  

In December 2012, the Veteran underwent a VA examination.  The examiner, noting that the Veteran's adenocarcinoma of the prostate was in remission, found that the Veteran had residuals of his prostate cancer characterized by voiding dysfunction.  He required the use of an appliance (self-catheterization about two to three times a week) and required absorbent material which must be changed two to four times per day.  There was no history of recurrent symptomatic urinary tract or kidney infections.  The examiner determined that the Veteran's residuals of prostate cancer did not impact his ability to work.  

A January 2013 VA Urology Note summarizes the Veteran's current history of prostate cancer postoperative complications.  Finding that the Veteran was essentially totally incontinent of urine and requiring the use of pads daily, the VA treating urologist noted that the Veteran said that he had been conservative in his report at his December 2012 VA examination of using two to four pads per day.  The Veteran stated that he did not like to complain.  He wore diapers and pads to absorb his urine.  The VA treating urologist explained that the Veteran had a severe stricture at the bladder neck which required intermittent catheterization at least three times per week in order to keep the bladder neck from closing off and causing urinary retention.  When the Veteran passes the catheter, the bladder neck is slightly more dilated and he uses sometimes six to seven pads a day on the days the dilations are done.  Noting that the Veteran had not complained one time despite all of his major complications from surgery, the VA treating urologist calculated that the Veteran averaged four or greater diapers per day and four or greater pads in his underwear per day to help further absorb his urinary incontinence on a daily basis, which amounted to a total number of at least 8 and often 10 to 12 pads per day.  

Based on a careful review of the subjective and clinical evidence, the Board finds that a higher 60 percent evaluation for the Veteran's residuals of prostate cancer status post radical prostatectomy is warranted.  The Veteran's residuals of prostate cancer status post radical prostatectomy have been characterized by voiding dysfunction which requires the use of an appliance and the wearing of absorbent material which must be changed more than 4 times per day.  The evidence does not demonstrate any evidence of renal dysfunction, therefore, the Veteran's residuals of prostate cancer are no more than 60 percent disabling.  

The Board has considered whether the Veteran's residuals of prostate cancer status post radical prostatectomy present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected residuals of prostate cancer status post radical prostatectomy manifests symptoms of continual urine leakage, which requires the use of a catheter and frequent changing of absorbent materials.  The rating schedule takes into consideration various urinary symptoms, including leakage, frequency, obstruction, and infection, and also provides for higher evaluations for more severe symptoms of renal dysfunction than are demonstrated in this case.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  In addition, the Veteran does not display any of the related factors, such as frequent periods of hospitalization or marked interference with employment, contemplated in the rating schedule as evidence that his disability was outside the governing norm.  See 38 C.F.R. § 3.321(b)(1).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

Entitlement to a 60 percent evaluation for residuals of prostate cancer, status post radical prostatectomy is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


